Brian K. Julian ISB No. 2360
              —




Bret A. Waither ISB No. 4721
               -




ANDERSON, JULIAN & HULL LLP
C. W. Moore Plaza
250 South Fifth Street, Suite 700
Post Office Box 7426
Boise, Idaho 83 707-7426
Telephone:     (208) 344-5800
Facsimile:     (208) 344-5510
E-Mail:        bjulian@ajhlaw.com
               bwalther@ajhlaw.com

Attorneys for Defendant

                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF IDAHO

JAMES L. DAYE

                       Plaintiff,               Case No.: 1:1 9-cv-26

vs.                                             JOINT ADDENDUM TO LITIGATION PLAN

NAMPA SCHOOL DISTRICT NO. 131

                       Defendant.

                                     LITIGATION PLAN

       Pursuant to the Court’s Order dated April 9, 2019, the Parties hereby jointly submit the

following information:

DATE OF SCHEDULING CONFERENCE: August 5, 2019 (waived per Dkt. 15’)

CASE NO.:     1:1 9-cv-26WBS                NATURE OF SUIT: Race Discrimination

CASE NAME:         Daye v. Nampa School District No. 131

PARTY SUBMITTING PLAN:
     IX Plan has been stipulated to by all parties.
     LI Plan has not been stipulated to, but is submitted by:

       ATTORNEY: Brian K. Julian

       REPRESENTING:           Defendant


                                                       PROPOSED JOINT LITIGATION PLAN 1     -
     CASE MANAGEMENT TRACK: Indicate the track that best fits your case.
     Designation of a track is not binding but will assist the Court in assessing its workload
     and selecting a trial date and discovery schedule that meets counsel’s needs.

     D      Expedited Track Cases on this track will typically be set for trial approximately
                                   -




            9 to 12 months following the case management conference, take 4 days or less to
            try, and involve limited discovery.

            Standard Track Cases on this track will typically be set for trial approximately
                               -




            12 to 15 months following the case management conference, take about 5-10 days
            to try, and involve typical discovery. Most cases fall within this category.

     D      Complex Track Cases on this track will typically be set for trial approximately
                               -




            15 to 24 months following the case management conference, take more than 10
            days to try, involve extensive discovery, and involve extensive expert testimony.

     D      Legal Track Cases that involve legal issues likely to be resolved by motion
                           -




            rather than trial. There will be little, if any, discovery. A motion hearing will be
            set at the case management conference.

2.   ADDENDUM TO LITIGATION PLAN: Attach a joint addendum to this Litigation
     Plan that includes:

     A.     a brief summary of the claims;
            This is a race discrimination claim brought pursuant to Title VII of the Civil
            Rights Act of 1964 alleging Plaintiff was not hired to serve as the head coach for
            the Nampa High School basketball team as a result of discrimination based on
            race.

     B.     a statement as to the status of service upon all defendants and cross
            defendants;
            Service upon Defendant has been accomplished.

     C.     statement as to the possible joinder of additional parties;
            The Parties do not anticipate joining additional parties.

     D.     any contemplated amendments to the pleadings.
            The Parties do not contemplate amending the pleadings.

     E.     the statutory basis of jurisdiction and venue;
            Jurisdiction is appropriate pursuant to 42 U.S.C. §2000e-5(f)(3); and venue is
            proper pursuant to 42 U.S.C. §2000e.




                                                     PROPOSED JOINT LITIGATION PLAN -2
     F.     any proposed modifications of standard pretrial proceedings due to the
            special nature of the action;
            The Parties have no proposed modifications of standard pretrial procedures.

     G.     a statement as to whether the case is related to any other case, including any
            matters in bankruptcy;
            This matter is not related to any related cases filed in other jurisdictions.

     H.     any other matters discussed in Local Rule 16-240 that may add to the just
            and expeditious disposition of this matters; and
            The Parties are not aware of any other matters discovered in local Rule 16-240 of
            the Eastern District of California that would add to the just and expeditious
            disposition of this matter.

     I.     a statement by any nongovernmental corporate party identifying all of its
            parent and subsidiary corporations and listing any publicly held company
            that owns 10% or more of the party’s stock.
            Not applicable as Defendant is a governmental entity pursuant to the laws of the
            State of Idaho and Plaintiff is an individual.

3.   DISCOVERY PLAN:

     a.     Initial Disclosures to be exchanged no later than: completed

     b.     Plaintiff(s) to identify and disclose expert reports by: September 20, 2019

            Defendant(s) to identify and disclose expert reports by: October 21, 2019

            Parties to disclose rebuttal experts by: November 4, 2019

     c.     Discovery Cut-Off Date: November 19, 2019


4.   DISPOSITIVE MOTIONS:

     Date by which all motions shall be filed and heard: February 10, 2020


5.   ADRPLAN:

     ADR plan to be filed with the ADR coordinator by: November 10, 2019
     The ADR Plan must indicate the form of ADR which will be utilized and the time frame
     within which it will be completed. Regardless of whether the parties choose mediation, a
     judicially-supervised settlement conference, or some other form of ADR, the Court
     strongly encourages the attorneys to schedule ADR early in the proceedings.



                                                     PROPOSED JOESTT LITIGATION PLAN -3
5.   TRIAL:

     a.    Proposed Trial Date:       June 22, 2020

     b.    Estimated Length of Trial:         Five (5) Days

     c.    Jury Demanded? Yes                   If yes, jury demanded by which party? Both
                  24th
     DATED this          day of July, 2019.

                                                  ANDERSON, JULIAN & HULL LLP




                                                                                        j45
                                                      Brian K. Julian, Of the Firm
                                                      Bret A. Waither, Of the Firm
                                                      Attorneys for Defendant



                  24th
     DATED this          day of July, 2019.

                                                  THE HUNTLEY LAW FIRM, PLLC



                                                  By /s/Robert C. Huntley
                                                      Robert C. Huntley, Of the Firm
                                                      Attorneys for Plaintiff




                                                         PROPOSED JOINT LITIGATION PLAN -4
                               CERTIFICATE OF MAILING
                                         24th
       I HEREBY CERTIFY that on this            day of July, 2019, I served a true and correct copy

of the foregoing PROPOSED JOINT LITIGATION PLAN by delivering the same to each of

the following attorneys of record, by th method indicated below, addressed as follows:

        Robert C. Huntley                                     U.S. Mail, postage prepaid
        Mary R. Grant                                         Hand-Delivered
        THE HUNTLEY LAW FIRM, PLLC                            Overnight Mail
        950 W. Bannock Street, Suite 600                      Facsimile
        P.O.Box2188                                           E-Mail
        Boise, ID 83701                                       ECF
        T: (208) 388-1230
        F: (208) 388-0234
        E: rhuntley@huntleylaw.com
        E: mgrant(huntleylaw.com
        Attorneys for Plaintiff




                                                         PROPOSED JOINT LITIGATION PLAN -5
